NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL T. RYAN,                                No. 20-17200

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02596-DJH

 v.
                                                MEMORANDUM*
CORIZON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, OWENS, Circuit Judges.

      Arizona state prisoner Michael T. Ryan appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Ryan failed

to raise a genuine dispute of material fact as to whether defendant Weigel was

deliberately indifferent in the treatment of Ryan’s knee injury. See id. at 1057-60

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      We reject as without merit Ryan’s contention he was improperly denied

discovery.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ryan’s motion for status update (Docket Entry No. 24) is denied as moot.

      AFFIRMED.




                                          2                                   20-17200